IN THE
                                TENTH COURT OF APPEALS



                                         No. 10-18-00036-CR

                             IN RE WILLIAM CHARLES WEBB


                                        Original Proceeding



                                 MEMORANDUM OPINION

        In this original proceeding, Relator William Charles Webb seeks mandamus relief

against the respondent trial judge on the allegation that Respondent has failed to

determine whether Webb is indigent and to rule on Webb’s request for appointment of

counsel under Chapter 64 of the Code of Criminal Procedure.1

        Code of Criminal Procedure article 64.01(c) provides:

        A convicted person is entitled to counsel during a proceeding under this
        chapter. The convicting court shall appoint counsel for the convicted
        person if the person informs the court that the person wishes to submit a
        motion under this chapter, the court finds reasonable grounds for a motion

1The petition for writ of mandamus has several procedural deficiencies. It does not include the certification
required by Rule of Appellate Procedure 52.3(j). See TEX. R. APP. P. 52.3(j). It lacks a proper proof of service;
a copy of all documents presented to the Court must be served on all parties to the proceeding and must
contain proof of service. Id. 9.5. Because of our disposition and to expedite it, we will implement Rule 2
and suspend these rules in this proceeding only. Id. 2.
       to be filed, and the court determines that the person is indigent. Counsel
       must be appointed under this subsection not later than the 45th day after
       the date the court finds reasonable grounds or the date the court determines
       that the person is indigent, whichever is later. . . .

TEX. CODE CRIM. PROC. ANN. art. 64.01(c) (West Supp. 2017). Webb asserts that his

declaration of inability to pay costs and request for appointment of counsel were

“requested [and] filed with [Respondent], by U.S. postal mail dated 1-1-2018” and that

Respondent still has not determined whether Webb is indigent and ruled on his request

for appointment of counsel.

       A trial judge has a reasonable time to perform the ministerial duty of considering

and ruling on a motion properly filed and before the judge. In re Chavez, 62 S.W.3d 225,

228 (Tex. App.—Amarillo 2001, orig. proceeding). Webb acknowledges that he mailed

his declaration of inability to pay costs and request for appointment of counsel less than

forty-five days ago. Therefore, even if we assume that Webb has provided an adequate

record showing that his declaration of inability to pay costs and request for appointment

of counsel have been properly filed and are before the judge, we cannot conclude that the

record shows that Respondent has had a reasonable time to determine whether Webb is

indigent and to rule on his request for appointment of counsel. See TEX. CODE CRIM. PROC.

ANN. art. 64.01(c).

       Accordingly, we deny Webb’s petition for writ of mandamus.




                                                REX D. DAVIS
                                                Justice


In re Webb                                                                            Page 2
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition denied
Opinion delivered and filed February 7, 2018
[OT06]




In re Webb                                     Page 3